
	
		II
		112th CONGRESS
		2d Session
		S. 3447
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Mr. Franken (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 to permit access to certain disability benefits without
		  penalty.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Disability Pension Fairness
			 Act.
		2.Guaranteed
			 disability benefits
			(a)In
			 generalSection 4022(b)(3) of the Employee Retirement Income Act
			 of 1974 (29 U.S.C. 1322(b)(3)) is amended in the matter following subparagraph
			 (B) by striking disability that occurred on or before the termination
			 date and inserting disability that occurred before, on, or after
			 the termination date, without regard to whether such disability was or would
			 have been covered under the terms of the plan.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to single-employer
			 plans terminated before, on, or after the date of enactment of this Act.
			(c)Effect of
			 amendmentNotwithstanding any other provision of the Employee
			 Retirement Income Security Act of 1974, the benefit payable to a participant
			 under title IV of such Act (29 U.S.C. 1301 et seq.) shall not be reduced due to
			 the implementation of the amendment made by subsection (a).
			
